Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152899 & (48)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152899
                                                                    COA: 321688
                                                                    Delta CC: 13-008870-FH
  DUSTIN ANTHONY MENARD,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to supplement is GRANTED. The application
  for leave to appeal the November 3, 2015 judgment of the Court of Appeals is considered
  and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this
  case to the Delta Circuit Court to determine whether the court would have imposed a
  materially different sentence under the sentencing procedure described in People v
  Lockridge, 498 Mich. 358 (2015). On remand, the trial court shall follow the procedure
  described in Part VI of our opinion. If the trial court determines that it would have
  imposed the same sentence absent the unconstitutional constraint on its discretion, it may
  reaffirm the original sentence. If, however, the trial court determines that it would not
  have imposed the same sentence absent the unconstitutional constraint on its discretion, it
  shall resentence the defendant. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining questions presented should be reviewed by this
  Court.
          We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2016
         s0928
                                                                               Clerk